LEMMON, Judge.
The sole issue in this appeal is whether the trial court erred in denying plaintiffs’ claim for property damage to a 1976 Corvette sustained upon being struck in the rear by an 18-wheel tractor and trailer.
Plaintiff driver testified that the damage to the bumper and fender of her previously undamaged car was estimated by the repairman and by defendants’ adjuster at $420.82. In support of her testimony she offered both estimates, the repair bill and her cancelled check for the repairs. Defendants’ counsel objected to the estimates and the unitemized bill, complaining he had no opportunity to cross-examine the estimator-repairer.
The trial court admitted the documents, but ultimately denied the particular item of damages, even though the court found defendants liable for the accident and awarded plaintiffs their claimed amounts for car rental and for loss of wages caused by the property damage.
The trial court erred in denying the claim for'property damage on the evidence in this record. Plaintiff driver’s testimony and the supporting documents were corroborated by defendants’ own answers to interrogatories, in which defendants stated their adjuster might testify as an expert on automobile damage that “plaintiff’s car was damaged only in the amount of $420.82”.1
Accordingly, the judgment of the trial court is amended to increase the award by *663$420.82. As amended, the judgment is affirmed. All costs in both courts are assessed to defendants.
AMENDED AND AFFIRMED.

. Plaintiff had sued for an additional $1,000.00 as “irreparable damage”.